DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the at least one internal bar" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 12 and 15-17 are rejected for incorporating the indefinite limitations by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 8, 10, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira (US 3495750).
Oliveira discloses a crossbar assembly configured for mounting equipment to a vehicle, the crossbar assembly comprising: a first end mount arranged at a first end of the crossbar assembly and configured to mount to a first mounting location of a plurality of mounting locations (24 left side Figs. 2, 3); a second end mount arranged at a second end of the crossbar assembly and configured to mount to a second mounting location of the plurality of mounting locations (24 right side Figs. 2, 3), wherein the first mounting location and the second mounting location are a first pair of mounting locations having a first span distance; and a crossbar extending between the first end mount and the second end mount along an axis (15), wherein: the crossbar assembly is configured to achieve extension lengths; a first section of the crossbar (18 left side Figs. 2, 3) is coupled to the first end mount and is configured to translate along the axis relative to the second end mount; and a second section of the crossbar is coupled to the second end mount (18 right side Figs. 2, 3).
Oliveira further discloses at least one internal bar configured to provide structure rigidity to the crossbar assembly (20), and wherein one of the first section or the second section is configured to translate relative to the at least one internal bar (col. 2, ll. 64-
Oliveira further discloses the first end mount comprises a latching mechanism for mounting to the vehicle (24/30); the first end mount comprises a rounded portion configured to mount to the first mounting location (30, see Fig. 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 11, 12, 15-20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (US 3495750) as applied to claim 2 above, and further in view of Sage et al. (US 4101061, hereinafter ‘Sage’).
Oliveira discloses all limitations of the claim(s) as detailed above except does not expressly disclose the bushing as claimed.
However, Sage teaches a similar device wherein the expansion system comprises a crankshaft system including at least one bushing (28) capable of constraining movement of the at least one middle bar off of the axis while allowing the at least one middle bar to slide freely along the axis, rather than the simple tension spring taught by Oliveira.  
Because Oliveira and Sage both teach tensioning/clamping mechanisms for adjustable roof top load bars, it would have been obvious to one of ordinary skill in the art to substitute the crankshaft and associated parts including a bushing as taught by Sage for the spring taught by Oliveira to achieve the predictable result of securely fixing the adjustable length roof top load bar at the desired length.
Regarding claim 9, the modification above results in the device having an internal structure comprising one or more detent positions providing discrete extension lengths (grooves in Sage crankshaft rod 20 meet scope of being detents).
Regarding claims 11+, Oliveira as modified above results in a device comprising a first section coupled to the first end mount (18 left side Figs. 2, 3), a second section coupled to the second end mount (18 right side Figs. 2, 3), wherein the second section is slidably connected to the first section along an axis; the second section comprises at least one internal bar configured to slide along the bushing relative to the first section, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 28, 2022